DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1:
	The amendment to claim 1 broadens the scope of the invention beyond that which is support in the original disclosure.
	MPEP 2163 I.B., recites that “the proscription against the introduction of new matter in a patent application (35 U.S.C. 132  and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed”.
	Claim 1, as amended, recites the following limitation:
memory storing computer program instructions”. (Emphasis added).
	The original disclosure discloses the following:
“The ROM 168 stores a program executed by the CPU 166”, as recited in ¶ 0109 (PGPUB). (Emphasis added).
	The term “memory” as claimed is broader than the term ROM (Read-only memory) recited in the original disclosure. Specifically, the claimed “memory” under the doctrine of Broadest Reasonable Interpretation (BRI) encompasses other types of memory such as Dynamic RAM (DRAM), Static Ram (SRAM), Double Data Rate (SDRAM), Double Data Rate 4 Synchronous Dynamic (RAM), Rambus Dynamic RAM (DRDRAM), Programmable ROM (PROM), Erasable PROM (EPROM), Electrically erasable PROM (EEPROM), hard disk driver (HDD), solid stated driver (SSD),  etc.
	Furthermore, note that the original disclosure does not convey expressly, implicitly or inherently that the program is stored in any other type of memory other than ROM 168.
	Accordingly, for at least the reasons above, the claimed “memory” encompasses subject matter not disclosed in the original disclosure by virtue of being a broader term than the term ROM recited in the original disclosure.
See also In re Paul Lew and Jason Schiers (Fed. Cir. 2007, 07-1196, nonprecedential).

Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and inherit at least the same deficiency as discussed above.

Regarding claim 12:
New claim 12 broadens the scope of the invention beyond that which is support in the original disclosure.
”.
	Newly added claim 12 recites the following limitation:
“A non-transitory computer readable medium storing a program”. (Emphasis added).
	The original disclosure discloses the following:
“The ROM 168 stores a program executed by the CPU 166”, as recited in ¶ 0109 (PGPUB). (Emphasis added).
	The term “non-transitory computer readable medium” as claimed is broader than the term ROM (Read-only memory) recited in the original disclosure. Specifically, the claimed “non-transitory computer readable medium” under the doctrine of Broadest Reasonable Interpretation (BRI) encompasses other types of memory such as Dynamic RAM (DRAM), Static Ram (SRAM), Double Data Rate (SDRAM), Double Data Rate 4 Synchronous Dynamic (RAM), Rambus Dynamic RAM (DRDRAM), Programmable ROM (PROM), Erasable PROM (EPROM), Electrically erasable PROM (EEPROM), hard disk driver (HDD), solid stated driver (SSD), etc.
	Furthermore, note that the original disclosure does not convey expressly, implicitly or inherently that the program is stored in any other type of non-transitory computer readable medium other than ROM 168.
	Accordingly, for at least the reasons above, the claimed “non-transitory computer readable medium” encompasses subject matter not disclosed in the original disclosure by virtue of being a broader term than the term ROM recited in the original disclosure.
See also In re Paul Lew and Jason Schiers (Fed. Cir. 2007, 07-1196, nonprecedential).


Allowable Subject Matter
Claims 1-10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claim 11 allowable.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1:
	The prior art does not teach or suggest either singularly or in combination the claimed, "controlling the sensor driver to move the image sensor from a position away from the finger to a position where the image sensor touches the finger", in combination with the other recited claim features.

Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art does not teach or suggest either singularly or in combination the claimed, "controlling the sensor driver to move the image sensor from a position away from the finger to a position where the image sensor touches the finger", in combination with the other recited claim features.

Regarding claim 12:
	The prior art does not teach or suggest either singularly or in combination the claimed, "controlling the sensor driver to move the image sensor from a position away from the finger to a position where the image sensor touches the finger", in combination with the other recited claim features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623